EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors Ames National Corporation Ames, Iowa We consent to the incorporation by reference in this Registration Statement on Form S-8 of Ames National Corporation of our report dated January 20, 2006 relating to our audit of the consolidated financial statements, which appears in the Annual Report on Form 10-K of Ames National Corporation for the year ended December 31, 2006. Des Moines, Iowa October 22, 2007 McGladrey & Pullen, LLP is an independent member firm of RSM International, an affiliation of separate and independent legal entities.
